DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 5-7 are objected to because of the following informalities:  The identified claims utilize improper capitalization of certain terms, and should be corrected in accordance with the rules of Grammar.  While not fully encompassing, examples have been provided below.  
Claim 1 improperly capitalizes the first word of most of the lines, i.e. “Dissolving,” “Magnesium Chloride,” “Adding,” “Kainte [sic]/Leonite”, “Separating,” “Obtaining,” “Filtering,” “Adding,” and “Decomposing.”  
While abbreviated chemical compounds are typically capitalized, e.g., KCl and NaCl, chemical compounds and minerals that are written out are typically not, e.g., Sodium Sulphate and Carnallite.  Claims 1 and 5-7 contain such improperly capitalized terms, such as Leonite.  Claim 7 further improperly capitalizes the term “Crystallizer.”  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “Kainte” in line 6 should be amended to “kainite.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a process for the recovery of SOP from “Sulphate bearing mineral and Carnallite or Sylvenite;” however, the first step of claim 1 requires the dissolving of carnallite in water.  As such, it is not clear why the claim suggests that the SOP may also be recovered from “sulphate bearing mineral or sylvenite.”  In other words, the main feed material in the process of claim 1 appears to be carnallite, so the preamble of claim 1 should accurately reflect “a process for the recovery of SOP from carnallite,” without reference to additional materials that are not required or present.  

The first step of claim 1 requires “dissolving carnallite in water to obtain Sylvenite and high Magnesium Chloride brine.”  These materials and/or this solution is never again mentioned, aside from “said Carnallite” in the next step.  This appears to be the opposite of a “lack of antecedent basis,” where Applicant has in fact provided antecedent basis for materials which are never again mentioned in the claims.  This is indefinite as it is not clear what becomes of said materials.  



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 requires that the sodium sulphate is added in “a proportion to Carnallite to yield Kainite and Leonite.”  However, parent claim 1 already states that sodium sulphate is added to carnallite to produce a mixture of “Kainte [sic]/Leonite.”  The presently claimed kainite/leonite of claim 1 is considered to require the presence of both.  As such, sodium sulphate being in a proportion to carnallite to yield both kainite and leonite is considered to be already necessitated by .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichara et al (FR 2583412; English translation is provided herewith) in view of Gao et al (CN 106082279; English translation is provided herewith).  

Bichara teaches the dissolution of carnallite in water, which is also contacted with a sulphated derivative, particularly including sodium sulfate (pars. 17 and 18).  This relates to the instantly claimed dissolving of carnallite in water and the claimed addition of sodium sulphate.  
The intended double salt of Bichara, which is an intermediary between the starting carnallite material and the final potassium sulphate, is schoenite (par. 17).  Bichara teaches that the intermediate schoenite is present in the form of particles along with dissolved salts including NaCl.  
Regarding claim 6 and further regarding the “obtaining a precipitant” step of instant claim 1, Bichara teaches that this slurry is treated by flotation so as to extract the schoenite (par. 21).  Bichara teaches that the extracted schoenite is filtered and drained (par. 24), which is considered to involve a washing with water.  Regardless, washing the particulates from an aqueous slurry during such a filtering and draining step is conventionally known in the art and would have been well within the purview of one having ordinary skill in the art and is therefore prima facie obvious.  NaCl present in the slurry is expected to have been separated by this stage.  
Regarding claim 7 and further regarding the decomposing of claim 1, Bichara finally teaches that the transformation of schoenite into potassium sulphate can be carried out by known treatments, in an aqueous solution of schoenite and KCl (par. 26).  

Gao similarly teaches a method of producing potassium sulphate by using carnallite as a raw material (title).  In the process of Gao, carnallite, sodium sulfate, and water are combined to obtain a leonite-containing slurry.  The slurry is then subjected to floatation to separate the leonite from NaCl, and potassium sulfate is finally obtained by reacting the leonite with KCl and water (abstract).  
Regarding claims 1 and 5, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to combine the teachings of Bichara and Gao in order to yield potassium sulphate from carnallite as a raw material and leonite as an intermediate material, as is conventionally known in the art.  
Regarding claim 2, Bichara and Gao do not expressly limit the retrieval means of the obtained SOP.  As such, any conventional means of separating a precipitant from solution, including the claimed centrifugation and filtration, would have been prima facie obvious.  Note that Bichara does teach that the potassium sulfate is collected after draining (par. 31), which is considered to include at least filtration.  
Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to further wash the obtained SOP in order to remove any free impurities still entrained within the particles, insomuch as said impurities remain, as is conventionally known in the art.  
Regarding claim 4, final drying and packaging of the SOP material would have been obvious to one of ordinary skill in the art in order to be able to transport said SOP, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Colin W. Slifka/           Primary Examiner, Art Unit 1732